Exhibit 10.50

Addendum to Offer of Employment

 

 

Ajay Bansal

 

 

 

April 03, 2003

 

 

Dear Ajay,

 

This letter is to inform you of an addendum to your Offer of Employment signed
in February 2003, with Nektar Therapeutics.

 

In addition to all other terms and agreements provided in your signed Offer of
Employment and to assist you with your relocation to the San Francisco Bay Area,
Nektar agrees to pay to you the sum of $10,000.00 in relocation allowance.  This
amount will be subject to payroll withholding and deductions.

 

Per the terms of the Nektar relocation policy supplied to you in your original
Offer of Employment, in the event that you should voluntarily terminate your
employment with Nektar or be terminated other than “without cause” by Nektar
within one (1) year after this allowance has been paid to you, you agree to
repay pro-rated relocation dollars. (Including all expenses and closing costs
that were directly billed to Nektar).

 

All other terms and conditions of your Offer of Employment are and will remain
in effect.

 

Sincerely,

 

 /s/ Elizabeth G. Frisby

 

 

Elizabeth G. Frisby

VP, Human Resources

 

 

OFFER ACCEPTED:

 

 

 

 

 

    /s/ Ajay Bansal

 

   4/3/03

Ajay Bansal

 

Date

 